     Case 1:11-cr-00270-JRH-BKE Document 418 Filed 12/02/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                              OR 111-270


LATRON      REDOLOS WARE




                                      ORDER




       Defendant         Latron   Redolos     Ware   has    filed      a    motion   for


compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).                         The

Government opposes the motion.                Upon due consideration, the Court

denies Ware's request for relief.

       The     compassionate        release    provision     of    §       3582(c)(1)(A)

provides a narrow path for a district court to grant release to a

defendant if it finds that ""extraordinary and compelling reasons"

warrant      such   a   reduction    and   that such     reduction     is ""consistent


with applicable policy statements issued by the [United States]

Sentencing Commission." 18 U.S.C. § 3582(c)(1)(A).                     Section IBl.13

of   the     Sentencing      Guidelines       provides     the    applicable      policy

statement, explaining that a sentence reduction may be ordered

where a court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that ""extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety of any other person or the community.                     U.S.S.G. § 1B1.13.
      Case 1:11-cr-00270-JRH-BKE Document 418 Filed 12/02/20 Page 2 of 5



The application note to this policy statement lists three specific

examples of extraordinary and             compelling   reasons to consider

reduction of a defendant's sentence under § 3582(c)(1)(A): (1) a

medical condition; (2) advanced age; and (3) family circumstances.

Id.    n.1(A)-(C).         A   fourth   catch-all   category   provides:    "As

determined by the Director of the Bureau of Prisons, there exists

in the defendant's case an extraordinary and compelling reason

other    than,   or   in   combination    with," the   aforementioned      three

categories.      Id. n.l(D) (emphasis added).

        In this case, the only possible applicable category into which

Ware may fall is a qualifying medical condition, particularly since

the Director of the BOP has not determined he is eligible for

relief.1     To qualify as extraordinary and compelling, an inmate's



^  Ware argues that the First Step Act of 2018 gives a district
court authority to determine whether extraordinary and compelling
reasons exist outside of the three enumerated examples in U.S.S.G.
§ 181.13 and independent of the BOP's determination.     The Court
disagrees.    The First Step Act did not render the Sentencing
Commission's policy statement an inappropriate expression of
policy.    The fact remains that Congress intended that the
Sentencing   Commission,   not  the   judiciary,  determine   what
constitutes an appropriate use of the "compassionate release"
provision.   See 28 U.S.C. § 944(t).   Indeed, § 3582(c)(1)(A) as
amended by the First Step Act still requires courts to abide by
policy statements issued by the Sentencing Commission. See 18
U.S.C. § 3582(c)(1)(A). Accordingly, this Court will not consider
circumstances outside of the specific examples of extraordinary
and compelling reasons to afford relief.     Accord, e.g.. United
States V. Lewis, 2020 WL 6363895, at *1 (M.D. Fla. Oct. 29, 2020);
United States v. Lynn, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 12,
2019) ("If the policy statement needs tweaking in light of Section
603(b) [of the First Step Act], that tweaking must be accomplished
by the [Sentencing] Commission, not by the courts."); United States
   Case 1:11-cr-00270-JRH-BKE Document 418 Filed 12/02/20 Page 3 of 5



medical condition must be ''serious and advanced . . . with an end


of life trajectory, U.S.S.G. § 1B1.13, app. note 1(a)(i), or must

be serious enough that it "substantially diminish[es] the ability

of the [inmate] to provide self-care within the environment of a

correctional facility and from which he or she is not expected to

recover," id., app. note 1(a)(ii).        In this case. Ware contends

that his hypertension and type 2 diabetes, in conjunction with

COVID-19 should he contract it, place him into this category.           Ware

submitted select medical records to support his claim of having

these medical conditions, but the Government has provided Ware's

more recent medical records to present a more accurate account.

(See generally Gov't Resp. in Opp'n, Doc. 415, Ex. A.)

     The Court has considered Ware's medical records in light of

the Centers for Disease Control and Prevention's ("CDC") list of

significant risk factors.     First, the CDC reports that people with

type 2 diabetes "are at increased risk of severe illness from

COVID-19."   See Centers   for Disease Control & Prevention,

People with Certain Medical Conditionsf available at https://



V. Johns, 2019 WL 2646663 (D. Ariz. June 28, 2019); United States
V. Gross, 2019 WL 2437463 (E.D. Wash. June 11, 2019); United States
V. Heromin, 2019 WL 2411311 (M.D. Fla. June 7, 2019); United States
V. Willis, 2019 WL 2403192 (D.N.M. June 7, 2019); United States v.
Shields, 2019 WL 2359231 (N.D. Calif. June 4, 2019) (stating that
there is no "authority for the proposition that the Court may
disregard guidance provided by the Sentencing Commission where it
appears that such guidance has not kept pace with statutory
amendments").
      Case 1:11-cr-00270-JRH-BKE Document 418 Filed 12/02/20 Page 4 of 5



www.cdc.gov/coronavirus72019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited on                         November     30,   2020).

Ware's medical records show that while he was diagnosed with type

2 diabetes in January 2014, it was resolved in September 2019.

(Gov't Resp. in Opp'n, Ex. A at 17.)                  In fact, lab work performed

on October 22, 2020 confirms that he does not currently suffer

from    type   2 diabetes.            (Id.    at   25.)      Second,         the   CDC    lists

hypertension       as    a    condition      that ''might"        put    a     person     at   an

increased      risk     for   severe   illness      should       he    contract     COVID-19.


See Centers for Disease Control & Prevention, People with Certain

Medical Conditionsf supra.             While the medical records confirm Ware

has hypertension, they also show that it is being monitored and

treated     with    prescription       medications         and    counseling.             (Gov't

Resp. in Opp'n, Ex. A at 1-3, 6-7, 9, 12, 18 & 24.) As of September

10, 2020, Ware's blood pressure was at its target goal.                                  (Id. at

1.)

        In short, it is best remembered that Ware bears the burden of

demonstrating that compassionate release is warranted.                             Cf. United

States V. Hamilton, 715 F.3d 328, 337 (11^^ Cir. 2013) (in the

context of a motion to reduce under § 3582(c)(2)).                              The Court is

not    convinced      that      the   present      circumstances          of     his     medical

conditions      place     him    at such      an   increased          risk to qualify as

extraordinary and compelling.

        Moreover,       prior    to    release,      the     Court       must      weigh       the
      Case 1:11-cr-00270-JRH-BKE Document 418 Filed 12/02/20 Page 5 of 5



sentencing factors of 18 U.S.C. § 3553(a).                    See 18 U.S.C. §

3582(c)(1)(A).        Upon   careful   consideration      thereof,    the       Court

particularly notes that the nature of his offense, the history and

characteristics of this Defendant, and the need to protect the

public     weigh   against    reducing      his    sentence   to   time    served.

Importantly, Ware still has at least twelve years remaining on his

sentence.      Early release of this Defendant would fail to reflect

the    seriousness    of   his   offense,    promote    respect for       the    law,

provide just punishment, and afford adequate deterrence.                  In short,

reducing his sentence at this time would not be consistent with

the statutory purposes of sentencing.

        Upon the foregoing, Defendant Latron Redolos Ware's motion

for compassionate release (doc. 411) is DENIED. ^
        ORDER ENTERED at Augusta, Georgia, this                day of December,

2020.




                                                                   [lEF JUDGE
                                                  ITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA
